   1   Russell Brown
       CHAPTER 13 TRUSTEE
   2
       Suite 800
   3   3838 North Central Avenue
       Phoenix, Arizona 85012-1965
   4   602.277.8996
   5
   6                              UNITED STATES BANKRUPTCY COURT

   7                                       DISTRICT OF ARIZONA
   8
        In re                                             Chapter 13
   9
        MELISSA J. PROBST,                                Case No. 2-18-bk-08529-PS
  10
  11                                                      TRUSTEE’S RECOMMENDATION

  12
  13                                            Debtor.
  14
                The Trustee has reviewed the Plan, Schedules, and Statement of Financial Affairs. Subject
  15
       to the resolution of the following issues, the Plan will meet Code requirements and the Trustee will
  16
  17   recommend confirmation:

  18            1. Debtor is to continue to file Business Operating Statements with the Court. Statements
  19
       for September and October 2018 must be filed not later than December 10, 2018.
  20
                2. In addition to her salaried employment, Debtor is self employed as Melissa Probst
  21
       Insurance Agency. Schedule B fails to list any accounts receivable from insurance sales and
  22
  23   renewals. The Trustee requires that Schedule B be amended to include any accounts receivable due

  24   as of petition date. The Trustee also requires a copy of the Debtor’s book of business report.
  25            3. The Trustee requires copies of two recent and consecutive paystubs for salaried
  26
       employment.
  27
  28


Case 2:18-bk-08529-PS        Doc 30     Filed 11/08/18 Entered 11/08/18 14:16:28            Desc
                                            Page 1 of 4
   1          4. The Plan states that the Debtor shall not turn over tax refunds, as the refunds have been
   2
       provided on Schedule I as regular income. It appears that an expected refund is prorated over a
   3
       twelve month period at $350.00 per month, or $4,200.00 per year. The Trustee generally objects to
   4
       the inclusion of refunds on Schedule I as they are speculative in nature. However, in this instance,
   5
   6   the Trustee requires that the Debtor turn over all net tax refunds in excess of $4,200.00 per year for

   7   2018 through 2022, to be applied a supplements to the Plan for the benefit of unsecured creditors.
   8          5. Counsel places too many plan provisions in the Nonstandard Provisions of the Model
   9
       Plan. One purpose of the Court’s adoption of a Model Plan form is to minimize superfluous
  10
       provisions to streamline review of the Plan by parties in interest. If counsel persists in placing
  11
  12   excessive provisions in the Plans, the Trustee will objection to confirmation and get the Court to rule

  13   on the matter.

  14          6.   Other requirements:
  15
              (a) Due to the possibility of errors on the claims docket, it is the attorney’s responsibility to
  16
       review all proofs of claim filed with the Court and resolve any discrepancies between relevant claims
  17
       and the Plan prior to submitting any proposed Order Confirming Plan to the Trustee. Also, when
  18
  19   counsel provides a proposed order confirming plan to the Trustee, counsel must file or create a notice

  20   on the Court docket. L.R.B.P. 2084-13(b).
  21
              (b) Requests by the Trustee for documents and information are not superseded by the filing
  22
       of an amended plan or motion for moratorium.
  23
              (C) The Trustee will object to any reduction in the Plan duration or payout in a proposed
  24
  25   Order Confirming Plan unless an amended or modified plan is filed and noticed out.

  26
  27
  28                                                    -2-


Case 2:18-bk-08529-PS        Doc 30      Filed 11/08/18 Entered 11/08/18 14:16:28              Desc
                                             Page 2 of 4
   1          (D) The Trustee requires that any proposed Order Confirming Plan state: “The Plan and this
   2
       Order shall not constitute an informal proof of claim for any creditor.”
   3
              (E) To expedite the order review process, counsel must use the recommended form for the
   4
       order confirming plan found at www.chapter13.info.
   5
   6          (F) The order confirming plan must be accompanied by a cover letter that goes over the

   7   Trustee’s Recommendation items by each paragraph. If counsel fails to use the order form and
   8   provide such letter, the Trustee will reject the proposed order outright and the time to comply with
   9
       the Recommendation is not extended.
  10
              (G) Any order confirming plan to provide that the Debtors will give the Trustee a copy of the
  11
  12   2018 - 2022 federal and state income tax returns, including all attachments, forms, schedules and

  13   statements, within 14 days of filing them.

  14          (H) Nothing in the Plan or Order Confirming Plan is to alter counsel’s obligation to represent
  15
       the Debtors. Counsel is to represent the Debtor(s) in all matters regardless of the fee agreement until
  16
       the Court issues an order permitting counsel to withdraw or the case is closed.
  17
              (I) According to Paragraph II.H.3. of the “Administrative Procedures for Electronically Filed
  18
  19   Cases,” as governed by Local Rule 5005-2(e), the Debtors’ attorney is to retain the original

  20   signatures of all signatories to the Stipulated Order Confirming Plan (other than that of the Trustee).
  21
       Pursuant to Local Rule 2084-13(c), the Trustee will upload the proposed Order Confirming a plan
  22
       or granting a motion for a moratorium.
  23
              (J) The proposed order confirming plan, any responses to this recommendation, and
  24
  25   documents submitted in response to this recommendation are to be submitted to the applicable case

  26   administrator in the Trustee’s office.
  27
  28                                                    -3-


Case 2:18-bk-08529-PS        Doc 30     Filed 11/08/18 Entered 11/08/18 14:16:28              Desc
                                            Page 3 of 4
   1          Pursuant to Local Rule 2084-10(b), the Debtor must provide the following by December
   2
       10, 2018, or the Trustee will file a notice of intent to lodge an order dismissing the case:
   3
              (a) All information and documents as requested in Items #1, #2 and #3 above.
   4
       SUMMARY: Pursuant to Local Rule 2084-10(b), Debtor is to resolve all of the above issues and
   5
   6   provide the Trustee with a proposed order confirming plan that meets the above requirements, or the

   7   Debtor must file an objection to the Recommendation and obtain a hearing date. If neither is
   8   accomplished, then the Trustee could file a notice of intent to lodge a dismissal order.
   9
  10                                                                           Russell Brown
       Copy mailed or emailed to:
  11                                                                           2018.11.08
  12   MELISSA J. PROBST                                                       13:40:39 -07'00'
       7407 SOUTH 48TH DRIVE
  13   LAVEEN, AZ 85339

  14   SCOTT L. GREEVES
       GREEVES & ROETHLER PLC
  15
       2151 EAST. BROADWAY ROAD., STE. 115
  16   TEMPE, AZ 85282

  17
                    Cheryl Turner
  18
                    2018.11.08
  19                14:00:19
                    -07'00'
  20 ______________________________
       cturner@ch13bk.com
  21
  22
  23
  24
  25
  26
  27
  28                                                  -4-


Case 2:18-bk-08529-PS       Doc 30     Filed 11/08/18 Entered 11/08/18 14:16:28             Desc
                                           Page 4 of 4
